Citation Nr: 0525891	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  92-22 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for cervical disc disease.

2.  Entitlement to an initial disability rating in excess of 
10 percent for myositis of the right shoulder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to April 
1980, and from June 1986 to September 1986. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that rating decision, the RO granted 
service connection for cervical disc disease and assigned a 
10 percent evaluation, and granted service connection for 
myositis of the right shoulder and assigned a 10 percent 
evaluation, both effective February 4, 1992.  In September 
2003, the veteran testified before a Veterans Law Judge at a 
Board hearing in St. Louis, Missouri.  

In an April 1993 rating decision, the RO increased the 
evaluation for cervical disc disease to 20 percent, effective 
February 4, 1992.  The veteran has not indicated that he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  
In April 2004, the Board remanded the appeal for further 
development.

In a March 2005 statement, the veteran references 
degenerative disc disease of the lumbar spine, bilateral 
osteoarthritis of the knee, bilateral upper extremity 
disorder, bilateral lower extremity disorder, erectile 
dysfunction, headaches, and loss of bowel control.  If the 
veteran wishes to file claims for the above disorders, he 
should so inform the RO, which should take appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

As noted in the introduction, the veteran testified at a 
Board hearing in September 2003.  The Veterans Law Judge who 
conducted that hearing has since retired.  In August 2005, 
the Board issued a letter to the veteran and his 
representative that informed them of this circumstance and 
that the veteran had a right to a new hearing before the 
Veterans Law Judge that would decide his case.  See 38 
U.S.C.A. § 7107(c) (West 2002).  He was requested to inform 
the Board as to whether he wanted to attend a new hearing.  
The veteran replied that he wanted to attend a hearing before 
a Veterans Law Judge of the Board at the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge of 
the Board at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	
                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



